Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 11/29/2018, in which claims 
1-21 are considered below.
                                                    Allowable Subject Matter
Claims 5-17 and 21  are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Victor Kernus (Reg. No. 50,146).
The application has been amended as follows: 
The claims:
CURRENT CLAIMS
1-4	(Canceled).	
5.	(Currently amended)	The reusable tote according to claim 8 
6.	(Original)	The reusable tote according to claim 5, wherein the first attachment member operatively connects with the second attachment member to close the lid.
7.	(Currently amended)	The reusable tote according to claim 8 
8.	(Currently amended)	
A reusable tote comprising:
a body having a base, sides, and a lid including a first lid member and a second lid member, the reusable tote including an attachment member provided on the lid operable to engage with a magnet and a magnet member arranged in the base, the magnet member is operable to connect the reusable tote with another reusable tote, wherein the first side includes  a first outer surface including a first recess and the second side includes a second outer surface including a second recess, the first recess defining a first lid member receiving zone that selectively receives the first lid member and the second recess defining a second lid member receiving zone that selectively receives the second lid member.
9.	(Original)	The reusable tote according to claim 2, further comprising:  an address member that outputs an address signal to a drone.
10.	(Original)	The reusable tote according to claim 9, further comprising:  a tote connecting system arranged at the base, wherein the address member is packaged with the tote connecting system.
11.	(Original)	The reusable tote according to claim 10, wherein the attachment member comprises an electro-magnet, the reusable tote including a power supply that is operatively connected to the electro-magnet and the address member.
12.	(Original)	The reusable tote according to claim 9, wherein the address member presents at least one of a visual signal and a wireless signal to the drone.
13.	(Currently amended)	A method of delivering goods comprising:
	forming a plurality of nested reusable totes each having a body having a base, a first side a second side, and a lid including a first lid member and a second lid member, the first side including a first recess receptive of the first lid member and the second side including a second recess receptive of the second lid member; 
	connecting a drone with [[a]] an uppermost one of the plurality of nested reusable totes connected one to another through a magnet member disposed on [[a]] the base of each of the plurality of nested totes by engaging a magnet supported by the drone with an attachment member provided on the reusable tote;
	transporting the plurality of nested reusable totes to a destination; and
	disengaging the magnet from the attachment member.
14.	(Previously Presented)	The method of claim 13, wherein connecting the drone with the plurality of nested reusable totes includes extending the magnet outwardly of the drone.
15.	(Previously Presented)	The method of claim 13, retrieving the plurality of nested reusable totes from the destination.
16.	(Previously Presented)	The method of claim 15, wherein retrieving the plurality of nested reusable totes includes detecting a signal from at least one of the plurality of nested reusable totes.
17.	(Previously Presented)	The method of claim 16, wherein detecting the signal includes receiving one of a visual signal and a wireless signal from the at least one of the plurality of nested reusable totes.
18-20	(Canceled).	
21.	(Currently amended)	The reusable tote according to claim 8 
	a drone including a prime mover and a payload attachment system including a selectively deployable magnet operable to engage with the attachment member.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642